Citation Nr: 0607030	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1985 to June 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision which found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a psychiatric disorder.  
Subsequently, determining that new and material had been 
submitted, the Board reopened the case and remanded for 
further development in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Several documents (such as in the veteran's representative 
statement dated in June 2004) in the claims folder refers to 
the veteran's hospitalization during service.  Specifically, 
there is reference to a three day hospitalization at Brooke 
Army Medical Center, P.I.C.U, Ft. Sam in Houston, Texas 
around April 1988 (during active duty).  Thereafter, he 
remained in the Internal Day Care Unit for five weeks until 
June 7, 1988.  A specific request for these records has not 
been made to the hospital.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO should 
attempt to obtain the veteran's 
hospitalization records from Brooke Army 
Medical Center, P.I.C.U, Ft. Sam in Houston, 
Texas from April 1988 to June 7, 1988.  All 
efforts to obtain the records should be 
fully documented.

2.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the claim.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


